Appeal by defendant Sidney Putter from that part of an order, entered on reargument, which denied as to him a motion made by defendants to vacate a money judgment theretofore rendered against them in the Justice’s Court of the Town of Hempstead, County of Nassau. Order insofar as appealed from affirmed, with $10 costs and disbursements. The Supreme Court was without power to entertain the application. (Daniels v. Southard, 36 App. Div. 540; Johnson v. Manning, 75 App. Div. 285; Garges Bros., Inc., v. Specht, 241 App. Div. 737; Quackenbush v. Johnston, 249 App. Div. 452.) Close, P. J., Hagarty, Johnston, Lewis and Aldrich, JJ., concur.